Citation Nr: 1638923	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-00 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for the cause of the Veteran's death and, if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.  He died in December 2004, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of the appeal was subsequently transferred to the RO in St. Louis, Missouri.

In June 2015, the Board the denied the claim to reopen.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court granted a Joint Motion for Remand (JMR), vacating and remanding the matter for compliance with the JMR's directives.

In addition to review of the paper claims file, the Board notes that the appeal has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the deceased Veteran's electronic claims file.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The claim for service connection for the cause of the Veteran's death was denied in an April 2005 unappealed decision; subsequently received evidence includes evidence that is not cumulative or redundant, and relates to an unestablished fact necessary to reopen the claim.

CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Reopening Claims

The appellant submitted her original claim for service connection for the cause of the Veteran's death in January 2005, contending that his death was due to service.  The claim for service connection for the cause of the Veteran's death was denied in an April 2005 unappealed decision.  The RO denied the claim because the evidence failed to show that the Veteran's death was related to military service.

The RO notified the appellant of the denial.  VA received no appeal of that decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The April 2005 rating decision became final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103, 20.1105 (2015).

During his lifetime, the Veteran's established service-connected disabilities were type II diabetes mellitus, hypertension secondary to diabetes mellitus, tinea cruris, and chronic tonsillitis.



Legal Criteria for Reopening a Previously Denied Claim

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Court has held that a new etiological theory does not constitute a new claim.  Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  However, while a new theory of entitlement cannot be the basis to reopen a claim under 38 USCA 7104(b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under section 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual Background

The evidence of record at the time of the April 2005 rating decision included the appellant's January 2005 application for VA benefits (VA Form 21-534), service treatment records, service personnel records, VA medical records dated since 1997, reports of VA examinations, the Veteran's death certificate, and VA terminal hospital records.

STRs and service personnel records do not show the conditions that are listed as the causes of death on the Veteran's death certificate.  The Veteran's death certificate shows that the Veteran died on December [redacted], 2004.  The immediate cause of death was listed as sepsis, due to or as a consequence of aspiration pneumonitis, due to or as a consequence of severe esophagitis.  No other contributing causes of death were listed.

Other evidence of record included a report of an October 2001 VA diabetes compensation examination reflecting that the Veteran reportedly developed diabetes four years ago, was grossly overweight, and had multiple complaints. The examiner indicated that the Veteran was on an oral hypoglycemic agent for his diabetes.  The diagnosis was type II diabetes, poorly managed, and the examiner opined that the Veteran's morbid obesity was complicating his diabetic management.  In a report of an October 2001 VA general medical examination, the examiner indicated that the Veteran was not acutely ill, but was not in good health, with a history of diabetes, morbid obesity and hypertension.  The diagnoses were morbid obesity, type II diabetes with progressive complications of chronic skin disease, and hypertension under good control.

The claims file also includes VA treatment records reflecting treatment for multiple medical conditions, including longstanding alcohol abuse.  In April 2004, he was treated for alcohol withdrawal.  VA terminal hospital records reflect that he was admitted in late December 2004 and died two days later.  The discharge summary reflects that he was admitted with ongoing alcohol abuse and increasing abdominal ascites over the past three weeks and an increased leg edema to the point that he could no longer walk.  He had been chronically grossly obese, but his abdomen had gotten much worse over this time period.  He continued to drink two six-packs of beer daily, with his last drink on the morning of admission.  During the admission, he had hematemesis, and an esophagogastroduodenoscopy (EGD) showed grade D esophagitis, gastritis, and duodenitis, with no active bleeding.  Later, he aspirated his stomach contents, respiratory distress ensued, and he was intubated.  He developed disseminated intravascular coagulation, and was given plasma, but his condition worsened, and he died.  An autopsy was not conducted.  The cause of death was listed as septic shock resulting from pulmonary aspiration.

Evidentiary submissions received since the April 2005 rating decision includes the appellant's July 2012 application for VA benefits (VA Form 21-524) with duplicate copies of the Veteran's DD 214 and death certificate; an October 2012 VCAA notice acknowledgement (located in Virtual VA file) from the appellant; a January 2013 statement (VA Form 21-4138) from the appellant; a January 2014 statements from the appellant (VA Form 21-4138 and VA Form 9); and VA treatment records dated 2003 to 2004 (located in Virtual VA file).

The appellant stated in October 2012 that "I feel that my husband's death was related to his military service in Vietnam."  She further stated that:

I feel that he was exposed to herbicide agents while in Vietnam and this contributed to his death.  He passed away at the Kansas City VAMC; please obtain those records to be used in support of his claim.  I have enclosed the VCAA Notice Response to be used in support of my claim.  Please continue to process my claim.

The appellant stated in January 2013 that:

I feel that diabetes and hypertension significantly contributed to my husband's death.  It is not listed on the death certificate however I know firsthand the problems he was having with his health.  I feel that the supporting evidence for my contention is located at the Kansas City VAMC.

The appellant stated in January 2014 (VA Form 9) that her "claim should be reopened as I feel that the evidence of my husband's death remain in the evidence that was previously submitted."  She further stated on VA Form 21-4138 dated in January 2014 that she had "no additional information to submit in support of her claim."

The VA treatment records reflect that, in April 2004, the Veteran was treated for alcohol dependence, and the discharge summary listed multiple medical conditions including cirrhosis, esophagitis, duodenitis, gastritis, and diabetes mellitus.  It was noted that his blood sugars were stable.  A November 2004 VA primary care note reflects that his blood sugars had been high but he was still drinking beer.  He complained of leg swelling.

The Veteran's attorney argued to the Court that the appellant's statements in the context of the medical evidence, which showed "portal hypertension gastropathy," supports reopening the claim for service connection for the cause of the Veteran's death.  It was noted in a footnote that "The April 2004 Discharge Summary also stated that he [the Veteran] had 'hypoalbuminemia' and that his 'low albumin was possibly secondary to cirrhosis and diabetes.'"  The attorney stated that (citations omitted):

Therefore, here in April of 2004, months before the veteran's death, he is diagnosed with a form of hypertension that involves the area of his esophagus where it joins with the stomach and causes bleeding and varices.  The same record also shows that he has been diagnosed with "esophagitis" in the same site - the same condition that his death certificate suggests contributed to his death.  Had the Board properly considered [appellant's name redacted] statement in the context of a medical record that corroborated her account - that his hypertension and diabetes, although not listed on the death certificate, were contributing to the conditions (esophagitis) that were so listed, her statement would have been "material."

Analysis

Having carefully reviewed the evidence of record, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for the cause of the Veteran's death.  The appellant's statements coupled with the medical evidence raises a possibility of substantiating the claim and triggers VA duty to assist the claimant.  In this regard, the Board finds that the appellant advances essentially a new etiological theory to establish entitlement to the benefit sought, which generally cannot be the basis to reopen a claim under 38 USCA 7104(b).  However, because the evidence supporting the new theory of entitlement constitutes new and material evidence, VA must reopen the claim under section 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).

Therefore, the matter is reopened.


ORDER

The petition to reopen the previously denied claim for service connection for the cause of the Veteran's death is granted.


REMAND

The Board finds that a VA medical opinion is necessary to decide the claim for service connection for the cause of the Veteran's death in view of the theory that the Veteran's service-connected hypertension and/or diabetes mellitus played a significant or contributory role in the cause of the Veteran's death.  38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79 (2006) and Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).

Accordingly, the case is REMANDED for the following action:

1.  A VA medical opinion should be obtained from an examiner with the appropriate expertise to address the following:  Whether service-connected hypertension and/or diabetes mellitus caused, or substantially or materially contributed, to the Veteran's death.

A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The claims file (paper and electronic) must be thoroughly reviewed prior to rendering an opinion.  Review of the claims file must be noted in the written medical opinion.

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  After ensuring that the requested development is complete and conducting any other development deemed necessary, the AOJ should re-adjudicate the claim.  If the claim remains denied, the appellant and her representative should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


